Case 6:20-cv-01749-GAP-EJK Document 12 Filed 11/13/20 Page 1 of 1 PageID 32




                             UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                         ORLANDO DIVISION

   TAUNELLY TABIO,

                           Plaintiff,

   v.                                                   Case No: 6:20-cv-1749-Orl-31EJK

   HF MANAGEMENT SERVICES,
   LLC and HEALTH FIRST INC.,

                           Defendants.


                          ORDER OF DISMISSAL WITHOUT PREJUDICE
           Upon consideration of the Notice of Dismissal Without Prejudice (Doc. 11), and

   pursuant to Fed. R. Civ. P. 41(a), it is hereby

           ORDERED that this case is DISMISSED without prejudice, each party to bear its

   own fees and costs. Any pending motions are DENIED as moot. The Clerk is directed to

   close this file.

           DONE and ORDERED in Chambers in Orlando, Florida on November 13, 2020.




   Copies furnished to:

   Counsel of Record
   Unrepresented Parties
